DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 11-25 in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all claims.  This is not found persuasive because the different groups lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 2010/0143591).
Regarding claims 11-14 and 18-20
Wu teaches an ink composition having 40 wt % silver nanoparticles in a 1:1 solvent mixture of dodecane (i.e. hydrocarbon) and terpinol (i.e. alicyclic secondary alcohol) (Table 1).
Wu teaches that in specific embodiments the silver particles are stabilized (i.e. surface modified) with hexadecylamine (paragraph 0036).
In the alternative, if the reference does not teach the hexadecylamine stabilized silver nanoparticle, with a 1:1 ratio of dodecane and terpinol, then such a composition would be prima facie obvious from the teachings of the reference.
Regarding claims 16-17
This only further limits the base claim when the alcohol is selected from a tertiary alcohol.
Regarding claim 21
The use of the term “may” make the addition of a primary alcohol optional.
Regarding claims 23-24
The boiling point of terpinol is 219 C.
Regarding claim 25
The volume resistivity of the sintered ink, is a property of the ink, and as the reference teaches or makes obvious the claimed ink, the ink of the reference would be expected to also possess these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.



Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2010/0143591), as applied to claims 11-14, 16-21 and 23-25 above.
	Regarding claim 15
	Wu teaches that as the cycloaliphatic alcohol that alcohols such as dimethylcyclohexanol and trimethylcyclohexanol, are functionally equivalent to terpinol (paragraph 0010), as such there use is made obvious.
Regarding claim 22
Wu teaches the use of amines such as pentylamine (i.e. aliphatic monoamine having 5 carbons) and hexylamine (i.e. aliphatic monoamine having 6 carbons) (paragraph 0007). It would have been obvious to combine two such amines, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734